Citation Nr: 0211178	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant's request for waiver of recovery of 
overpayment of death pension benefits in the amount of 
$13,590.00 was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran had active service from August 1947 to January 
1963.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Debt 
Management Center (DMC) Committee on Waivers and Compromises.  
The claims file was subsequently transferred to the St. 
Petersburg, Florida, VA Regional Office (RO), and the St. 
Petersburg, Florida, VA RO developed this case on appeal.

In February 1998 and August 2000, the Board remanded the 
claim for further development.

In her March 1990 claim for death pension benefits, the 
appellant asked that the veteran's death certificate be 
returned.  The claims file still contains the original copy 
of the veteran's death certificate.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All available evidence for an equitable decision on the 
issue on appeal has been obtained.

2.  By an October 21, 1994, letter, the VA DMC informed that 
appellant that she owed $13,590.00 as a result of reduction 
in her death pension benefits and that a request for a waiver 
of the debt must be submitted in writing within 180 days.

3.  In a financial status report received by the VA DMC on 
September 5, 1995, the appellant requested a waiver of the 
recovery of the overpayment of death pension benefits.


CONCLUSION OF LAW

A timely request for a waiver of recovery of an overpayment 
of death pension benefits in the amount of $13,590.00 was not 
received.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.963(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1990, the appellant was awarded death pension 
benefits.

By letter dated in October 5, 1994, the RO informed the 
appellant that her pension benefit payments were being 
terminated effective February 1992 because her income for 
1992 was more than the maximum allowable rate.  The RO stated 
that she would be notified shortly in a separate 
correspondence about the exact amount of any overpayment and 
a repayment plan.

On September 5, 1995, the VA Debt Management Center (DMC) 
received a financial status report (FSR) from the appellant.  
On September 29, 1995, the first page of that FSR was 
received by the RO and associated with the claims file.

In the September 1995 decision on waiver of indebtedness 
denying the claim for a waiver of the overpayment and in the 
March 1996 statement of the case, the DMC Committee on 
Waivers and Compromises and the RO, respectively, reported 
that the first "demand letter" was sent to the appellant on 
October 21, 1994, and that the appellant's request for waiver 
was received on September 5, 1995.  It was also noted that 
the appellant had been notified of her indebtedness, the 
right to request waiver, and the 180-day time limit for 
filing an application for waiver under 38 U.S.C.A. § 5302(a) 
and 38 C.F.R. § 1.963(b).

In the February 1998 and August 2000 remands, the Board 
requested copies of the October 21, 1994, demand letter and 
the September 5, 1995, waiver request.

In mid September 2000 the RO requested, pursuant to the 
remands, from DMC all documents on the timeliness of waiver 
request question, to include a copy of the appellant's 
initial request for a waiver.  

In late September 2000, DMC sent a complete two-page copy of 
the FSR, which was received by DMC on September 5, 1995.  The 
second page of the FSR reflects that the appellant requested 
a waiver.  DMC also provided a copy of the master file for 
the appellant, an explanation for reading the appellant's 
master file, and a sample copy of their demand letter, which 
informs a claimant of the creation of an overpayment and 
provides notice of a right to request a waiver.  In a 
September 25, 2000, memorandum, DMC certified that the first 
demand letter, which contained the notice of rights, was sent 
to the appellant at her then current address of record on 
October 21, 1994, and that the letter was not returned as 
undeliverable due to a bad address.  

On September 13, 2001, it was determined that a letter dated 
March 9, 1994, no longer existed.



Legal Criteria

Under applicable criteria, a request for a waiver of 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing, including forwarding.  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the 180-day period shall be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).

In this respect, the United States Court of Appeals for 
Veterans Claims ("Court") noted that the presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  The 
Court has held that the law only requires that VA mail a 
notice and then presumes the regularity of the administrative 
process in the absence of clear evidence to the contrary.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). Further, a 
claim of non-receipt of itself is not sufficient to rebut 
this presumption of regularity of notice.  Id.

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA of 2000), which 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to notify and 
assist a claimant.  The VCAA of 2000 is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA of 2000.  See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The regulations pertaining to 
this claim merely implement the VCAA of 2000 and do not 
provide any rights other than those provided by the VCAA of 
2000.  See 66 Fed. Reg. at 45,629.

The first matter is whether the VCAA of 2000 is applicable to 
this claim.  In Barger v. Principi, 16 Vet. App. 132 (2002), 
the Court held that the VCAA of 2000 did not apply to waiver 
matters.  Therefore, even though the RO considered this claim 
under the VCAA of 2000, that statute is not applicable to 
this claim.

The RO has obtained from DMC the pertinent documents and 
verification that the demand letter was sent on October 21, 
1994.  Although the directives of the Board remands 
instructed that the RO obtain a copy of the appellant's 
December 1996 FSR, this request was based on the 
representative's reference in an August 1997 statement to a 
submitted FSR dated December 12, 1996.  The record reflects 
that the FSR in question was dated February 12, 1996; thus, 
there is no indication that a second FSR exists or would be 
relevant to the question at hand.  Moreover, the RO attempted 
to obtain a March 9, 1994, letter, but the only remaining 
letter from 1994 was one dated May, 10, 1994, and there is no 
indication that the May 10, 1994, letter is relevant to this 
claim since the question at hand pertains to the October 21, 
1994, demand letter.  Therefore, the RO complied with the 
directives of the Board remands to the extent feasible and 
the development has complied with the old provisions of 
38 U.S.C.A. § 5107 (West 1991).  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

The actual letter sent to the appellant by the DMC providing 
such notification is not of record.  According to a bulletin 
issued in May 1999 by VA's Office of Financial Policy of the 
Veterans Benefit Administration, procedures were announced 
regarding the verification of the DMC's notification of 
indebtedness and appellate rights to appellants.  This 
bulletin stated that "[e]ffective immediately," in any waiver 
decision involving a debt under the DMC's jurisdiction "where 
timeliness of the waiver request is at issue," the DMC will 
provide verification of the date on which the initial notice 
of indebtedness and the right to request waiver were 
dispatched by the DMC to the debtor.  The bulletin provides 
that, upon the RO's request, the DMC will provide (1) a 
signed, written certification from DMC identifying the date 
of dispatch of the notice, (2) a printout of the CAROLS 
(Centralized Accounts Receivable Online System) computer 
screen indicating the date of dispatch of the notice letter, 
(3) a statement that explains the details of the screen, (4) 
a copy of the type of the form letter sent to the debtor, and 
(5) a copy of any correspondence received from the debtor.  
Finally, this bulletin states that the RO "will refer to 
these items in any decision concerning the timeliness of the 
debtor's waiver request."  See OF BULLETIN 99.GC1.04, May 14, 
1999.

It appears that both the RO and DMC have substantially 
complied with the mandates of this bulletin.  On September 
25, 2000, DMC confirmed that the initial notification of 
indebtedness and of appellate rights was sent to the 
appellant on October 21, 1994.  Although DMC did not provide 
a copy of the appellate rights, there is no indication that 
the appellate rights that were sent to the appellant did not 
properly inform her of the 180-day period in which to claim a 
waiver.  See Mindenhall, 7 Vet. App. at 274; Ashley, 2 Vet. 
App. at 64.  The DMC has also confirmed that this letter was 
sent to the appellant at the appropriate mailing address as 
reported by the appellant in various documents sent to the 
RO.  In fact, the record reflects that the appellant has had 
the same mailing address since at least February 1992.

Therefore, by the October 21, 1994, letter, the appellant was 
informed that she had 180 days in which to file a timely 
request for waiver, and there is no clear evidence to the 
contrary (i.e., that she was not informed of that right).  
See Mindenhall, 
7 Vet. App. at 274; Ashley, 2 Vet. App. at 64.  In fact, the 
appellant does not claim that she did not receive the October 
21, 1994, letter, or that she was not informed that she had 
only 180 days from October 21, 1994, to request a waiver.  
Rather, she admits that she earned the income in question 
even though she had previously denied having such income in 
eligibility verification reports and argues that a waiver 
should be granted simply because she is indigent.  

The earliest document that could be construed as a request or 
application for waiver of recovery of the appellant's 
indebtedness is the FSR received by DMC on September 5, 1995.  
VA received this document more than 180 days after VA's 
notification of the amount of the appellant's indebtedness 
and of her right to request a waiver.

Based on the above, the Board finds that on October 21, 1994, 
the appropriate notification was issued to the appellant, at 
her last reported mailing address, of the amount of her VA 
indebtedness and her right to request a waiver of the 
recovery of this indebtedness within 180 days.  She did not 
submit a timely request for waiver of recovery of the 
overpayment of pension benefits in the amount of $13,590.00 
and has not offered any argument as to why her application 
for waiver was not timely. As the appellant has not submitted 
a timely application for waiver of recovery of her VA 
indebtedness, the principles of equity and good conscience 
are not for consideration.

The appellant does not meet the basic eligibility 
requirements for waiver of recovery of an indebtedness under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963. Indeed, she is 
not eligible as a matter of law.  Where the law and not the 
evidence is dispositive of an appellant's claim, the claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Additionally, the Board is 
specifically prohibited from granting equitable relief 
outside of that authorized by law or regulation.  See 38 
U.S.C.A. § 503; see also Darrow v. Derwinski, 2 Vet. App. 303 
(1992).

 
ORDER

As the appellant did not timely apply for wavier of recovery 
of an overpayment of death pension benefits in the amount of 
13,590.00, the appeal with respect to this matter is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

